Exhibit 99.1 The Association of Insurance and Financial Analysts 33rd Annual Conference March, This slide presentation is for informational purposes only.It should be read in conjunction with our Form 10-K for the year 2006, our Form 10-Q for thequarters of 2007 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC), all of which are available on the “Investor Relations”section of our website at www.employers.com. Non-GAAP Financial Measures In presenting Employers Holdings, Inc.’s (EMPLOYERS) results, management has included and discussed certain non-GAAP financial measures, asdefined in Regulation G.Management believes these non-GAAP measures better explain EMPLOYERS results allowing for a more completeunderstanding of underlying trends in our business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of these measures to their most comparable GAAP financial measures is included in this presentation or in our Form 10-K for the year2006, our Form 10-Q for the quarters of 2007 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC) and available in the “InvestorRelations” section of our website at www.employers.com. Forward-looking Statements This presentation contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements regarding anticipated future results and can be identified by the fact that they do not relate strictly to historical orcurrent facts. They often include words like "believe”, "expect”, "anticipate”, "estimate" and "intend" or future or conditional verbs such as "will”, "would”,"should”, "could" or "may”. Certain factors that could cause actual results to differ materially from expected results include increased competitive pressures,changes in the interest rate environment, general economic conditions, and legislative and regulatory changes that could adversely affect the business ofEMPLOYERS and its subsidiaries.All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf areexpressly qualified in their entirety by these cautionary statements. All forward-looking statements made in this presentation, related to the anticipated acquisition of AmCOMP, Inc. or otherwise, reflect EMPLOYERScurrent views with respect to future events, business transactions and business performance and are made pursuant to the safe harbor provisions of thePrivate Securities Litigation Reform Act of 1995. Such statements involve risks and uncertainties, which may cause actual results to differ materially fromthose set forth in these statements. The following factors, among others, could cause or contribute to such material differences:failure to satisfy any of theconditions of closing, including the failure to obtain AmCOMP stockholder approval or any required regulatory approvals; the risks that EMPLOYERS andAmCOMP's businesses will not be integrated successfully; the risk that EMPLOYERS will not realize estimated cost savings and synergies; costs relatingto the proposed transaction; and disruption from the transaction making it more difficult to maintain relationships with customers, employees, agents orproducers.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future eventsor otherwise. Copyright © 2007 EMPLOYERS. All rights reserved. EMPLOYERS and America’s small business insurance specialists are registered trademarksof Employers Insurance Company of Nevada. Workers’ compensation insurance and services are offered through Employers CompensationInsurance Company and Employers Insurance Company of Nevada. Safe Harbor Disclosure Compelling Transactions 6 Expands EMPLOYERS Geographic Footprint 7 Diversifies EMPLOYERS Geographic Footprint 8 Corporate Overview andOperations Overview 1 Geographic Footprint 2 Key Strengths 3 Strategies 4 Acquisition of AmCOMP - Key Terms 5 Financial Results Four Key Elements of our Financial Strength 10 Financial Snapshot 11 Capital Management 12 SUMMARY Summary 14 APPENDIX Disciplined Underwriting - Five Basic Elements 16 Focus on Low to Medium Hazard Groups 17 Strategic Distribution Partners 18 Loss Portfolio Transfer (LPT) 19 Selected Operating Results 20 Earnings and EPS 21 Underwriting Profitability 22 Investment Portfolio 23 ContentsPage Corporate Overview Business ·Specialty provider of workers’ compensation insurance –18th largest private writer in the U.S.(1) –8th largest private writer in California (1) –2nd largest writer in Nevada (1) Geographic ·Focused in Western U.S. -direct premiums written at 12/31/07 –72% in California –17% in Nevada –11% in nine other states Customers ·Small businesses in low-to-medium hazard industries ·Distribution through independent agents and strategic partners ·33,699 policies in force at 12/31/07, 13.3% growth rate since 12/31/06 ·Average annual policy premium of approximately $10,000 (1)Based on “One-Year Premium and Loss Study,” United States., California and Nevada, A.M. Best Company, 2006 1 Overview 2000 2002 2006 2007 FL NM MD TX OK KS NE SD ND MT WY CO UT ID AZ NV WA CA OR KY ME PA NH MA CT VA WV OH IN IL NC TN SC AL AR LA MO IA MN GA MS VT NJ DE RI RECENT
